Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is July 22, 2020. This application is a DIV of 16/936,194 (07/22/2020 PAT 11456206). This Office Action is in response to the application filed November 30, 2021. This action is a NON-FINAL REJECTION.

Disclosed Invention
As best understood by Examiner (MPEP §704.01), Applicant' s invention(s) is/are disclosed as drawn to a method of fabricating a semiconductor structure utilizing conductive features to define a final pitch so as to result in a reduced minimum feature size, effectively lowering the complexity of using photolithography processes. Applicant discloses their method(s) advantageously improve achievable pitch resolutions without the use of photolithographic tools.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).

Specification
The disclosure is objected to because of the following informalities: the section “CROSS REFERENCE TO RELATED APPLICATION” should be updated so that each reference to a U.S. patent application serial number that has issued as a patent (i.e.  U.S. Non-Provisional Application No. 16/936,194) includes the respective issued U.S. patent number (which in the instant case would be US PAT 11,456,206). Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7; Claim 3, line 3; and Claim 12, line 2 recite, respectively, “the main feature”. There is no respective prior reference to “a main feature”, only to “at least one main feature”. As such there is a lack of antecedent basis for this recitation in each occurrence. For purposes of compact prosecution, the following amendment is suggested: “the at least one main feature”.
Claim 4, line 2 and Claim 5, line 3 recite, respectively, “the main features”. There is no respective prior reference to “a main features”, only to “at least one main feature”. As such there is a lack of antecedent basis for this recitation in each occurrence. For purposes of compact prosecution, the following amendment is suggested: “the at least one main feature”.
Claim 1, line 9 and line 11; Claim 2; Claim 12; and Claim 14 recite, respectively, “the first conductive feature”. There is no respective prior reference to “a first conductive feature”, only to “at least one first conductive feature”. As such there is a lack of antecedent basis for this recitation in each occurrence. For purposes of compact prosecution, the following amendment is suggested: “the at least one first conductive feature”.
Claim 5, line 5 – 6 and Claim 7, line 2 – 3 recite, respectively, “the first conductive features”. There is no respective prior reference to “a first conductive features”, only to “at least one first conductive feature”. As such there is a lack of antecedent basis for this recitation in each occurrence. For purposes of compact prosecution, the following amendment is suggested: “the at least one first conductive feature”.
Claim 15, line 21 – 22 recites “forming a plurality of third dielectric features over the second spacers and the first conductive features”. However, there is no prior reference to second spacers – only to first spacers. As such there is a lack of antecedent basis for this recitation. For purposes of compact prosecution, Examiner will interpret this recitation based on the following amendment:
“forming a plurality of third dielectric features over the first spacers and the first conductive features”. 
Claim 16, line 1 – 2 recites “wherein the formation of the main feature comprises”. However, there is no prior reference to a formation of a main feature in the singular – only to a plurality of main features.. As such there is a lack of antecedent basis for this recitation. For purposes of compact prosecution, Examiner will interpret this recitation based on the following amendment:
“wherein the formation of the main features comprises”.
Claim 6 and Claims 8 - 11 are indefinite because they are dependent, respectively, on Claim 5 and Claim 7, which are indefinite for the reasons noted above.
Claims 17, 19, 20 are indefinite because they are dependent on Claim 15, which is indefinite for the reasons noted above.
Claims 18 is indefinite because it is dependent on Claim 16, which is indefinite for the reasons noted above.
For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret will interpret the claims based on the amendments suggested above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSIEH ‘904 (US 2018/0174904 A1; “SELF-ALIGNED SPACERS AND METHOD FORMING SAME”; pub. date June 21, 2018; This reference is cited in the IDS filed May 23, 2022).
Regarding independent Claim 1: HSIEH ‘904 discloses a method of fabricating a semiconductor structure (FIG. 25; [0035]), comprising: 
providing a substrate 20; 
forming a dielectric layer 40, 64, 78 disposed on the substrate; 
forming at least one main feature 30 (“gate electrode”) disposed in the dielectric layer and contacting the substrate; 


    PNG
    media_image1.png
    794
    562
    media_image1.png
    Greyscale


forming at least one first conductive feature 98 (“gate contact plug”) disposed in the dielectric layer and on the main feature 30; 
forming at least one first spacer 92 (“contact spacers”) interposed between the dielectric layer and a portion of the first conductive feature 98; 
forming a plurality of second conductive features 60, 74, 96 (“source/drain contact plugs 60”, “upper source/drain contact plugs 74”, “contact plugs 96”) disposed in the dielectric layer and on either side of the first conductive feature 98; and 
forming a plurality of second spacers 90 interposed between the dielectric layer and portions of the second conductive features 60, 74, 96 (See FIG. 25 above).
Regarding Claim 2: HSIEH ‘904 discloses the method of fabricating a semiconductor structure of claim 1, wherein the first conductive feature is centrally formed on the main feature (FIG. 25).
Regarding Claim 12: HSIEH ‘904 discloses the method of fabricating a semiconductor structure of claim 1, wherein the first conductive feature 98 extends into the main feature 30 (FIG. 25)
Regarding Claim 13: HSIEH ‘904 discloses the method of fabricating a semiconductor structure of claim 1, wherein the first spacer and the second spacer have identical thicknesses (FIG. 25). 
Regarding Claim 14: HSIEH ‘904 discloses the method of fabricating a semiconductor structure of claim 1, wherein the first conductive feature 98 and the second conductive features have an identical width (FIG. 25).
Allowable Subject Matter
Claims 3 – 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record (See also “Conclusion” section below) does not disclose nor render obvious, either alone or in combination, a method of fabricating a semiconductor structure as recited by claim 1, further including wherein the dielectric layer comprises a plurality of first dielectric features on the substrate and on either side of the at least one main feature, wherein a first pitch equals the distance between centerlines of two adjacent first dielectric features, a second pitch equals the distance from one of the first conductive features to a nearest second conductive feature plus a width of one of the first or second conductive features, and the second pitch is half of the first pitch – as recited by claim 3; and
The prior art of record does not disclose nor render obvious, either alone or in combination, a method of fabricating a semiconductor structure as recited by claim 15, including steps of forming a second stop layer covering the second dielectric features, the first spacers and the first conductive features; forming a plurality of third dielectric features over the first spacers and the first conductive features; forming a plurality of second spacers on sidewalls of the third dielectric features; removing portions of the second stop layer not covered by the third dielectric features and the second spacers to form a plurality of second openings to expose portions of the second dielectric features; removing portions of the second dielectric features not covered by the second stop layer and the second spacers to form a plurality of third openings; and forming a plurality of second conductive features in the second openings, the third openings and a plurality of fourth openings between adjacent second spacers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: LEE et al. (US 2014/0273433; “DOUBLE PATTERNING METHOD”); SANDHU et al. (US 2005/0136675; “METHOD FOR FORMING SUBLITHOGRAPHIC FEATURES DURING THE MANUFACTURE OF A SEMICONDUCTOR DEVICE AND A RESULTING IN-PROCESS APPARATUS”);  and CHAWLA et al. (WO 2016/105350 “METHOD AND STRUCTURE TO CONTACT TIGHT PITCH CONDUCTIVE LAYERS WITH GUIDED VIAS USING ALTERNATING HARDMASKS AND ENCAPSULATING ETCH STOP LINER SCHEME”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813